NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTIN PETKOV PETKOV,                           No.    14-72198

                Petitioner,                     Agency No. A089-232-984

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 12, 2018**
                               San Francisco, California

Before: WALLACE and CALLAHAN, Circuit Judges, and SELNA,*** District
Judge.

      Martin Petkov, a native and citizen of Bulgaria, seeks asylum, withholding

of removal, and relief under the Convention Against Torture (CAT). Petkov


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable James V. Selna, United States District Judge for the
Central District of California, sitting by designation.
argues he is eligible for asylum and withholding of removal under the Immigration

and Nationality Act because he is a member of a “particular social group” and has

a well-founded fear of persecution on account of his membership in that group.

See 8 U.S.C. §§ 101(1)(42)(A) (asylum), 1231(b)(3) (withholding of removal).

      We have jurisdiction to review the BIA’s decision under 8 U.S.C. § 1252(a).

This court applies the sufficient evidence standard of review. See Lopez v.

Ashcroft, 366 F.3d 799, 802 (9th Cir. 2004). There is substantial evidence that

supports the BIA’s findings in Petkov’s case. Furthermore, for the court to reverse

and the BIA’s findings, the applicant must show that the evidence compels a

contrary finding. See Shrestha v. Holder, 590 F.3d 1034, 1041 (9th Cir. 2010).

Petkov has failed to show sufficient credible evidence that would compel the court

to reverse any of the BIA’s findings. We therefore deny the petition.1

      Petkov asserts that he was subject to two attempts of extortion from

organized crime figures including at least one government official while in

Bulgaria. Petkov further claims these crime figures physically harmed him and

threatened his life and the lives of his family. He also claims these same crime

figures precipitated is father’s death. Petkov asserts that the BIA erred in affirming

the IJ’s finding of adverse credibility. We disagree.



1
      The facts are familiar to the parties and are restated here only as necessary to
resolve the issues of the petition for review.

                                          2
      The adverse credibility determination is supported by omissions in Petkov’s

presentation, inconsistencies between Petkov’s oral and written testimony, and the

implausibility of his explanations. For example, Petkov did not mention his

alleged membership in the Bulgarian Union of Private Entrepreneurs (Union)

during his credible fear interview, but, membership was the central basis for his

purported persecution. Petkov claimed that the Union did not issue membership

cards, but offered no credible evidence of his membership. Petkov also changed

his explanation of how he arranged to enter the United States. These examples of

material omission, deficiency in evidence, and the inherent implausibility of

Petkov’s testimony substantially support the BIA’s determination of adverse

credibility. See Pereira v. Lynch, 827 F.3d 1176, 1185-86 (9th Cir. 2016).

      Moreover, Petkov was the sole witness before the IJ and he offered no other

witnesses or evidence to supports his claim for asylum. Petkov has failed to show

that the BIA’s determination is not supported by substantial evidence. See Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Even if Petkov’s assertions were believed, he has not shown a “clear

probability of torture” by, or with the acquiescence of, the Bulgarian government

should he return to Bulgaria. 8 C.F.R. § 1208.16(c)(2) and § 1208.18(a)(1).

      The BIA reasonably denied Petkov’s immigration relief. There is substantial

evidence to support the adverse credibility finding and substantial evidence


                                         3
supports the denial of Petkov’s petition for asylum, withholding, and relief under

CAT.

       PETITION DENIED.




                                         4